Supreme Court




       In the Matter of Joseph P. Casale.                   No. 2017-281-M.P.



                                            ORDER

       On December 30, 2017, pursuant to Article III, Rule 13 of the Supreme Court Rules of

Disciplinary Procedure for Attorneys, the respondent, Joseph P. Casale, filed an affidavit with

the Disciplinary Board of the Supreme Court setting forth that he is aware that he is the subject

of an investigation into professional misconduct. The respondent’s affidavit sets forth that he

freely and voluntarily consents to disbarment, and that he is fully aware of the implications of

submitting his consent. On January 25, 2018, Disciplinary Counsel filed respondent’s affidavit

with the Court.

       Upon review of respondent’s affidavit, we deem that an order disbarring respondent is

appropriate.

       Accordingly, pursuant to Article III, Rule 13, it is hereby ordered, adjudged and decreed

that the respondent, Joseph P. Casale, be and is hereby disbarred on consent from engaging in the

practice of law. In addition, the limited liability entity license this Court granted to Aquidneck

Legal Center, Law Office of Joseph P. Casale, LLC, on August 13, 2015 is hereby revoked.

       The respondent is directed to comply with the mandates of Article III, Rule 15 of the

Supreme Court Rules of Disciplinary Procedure for Attorneys, and within ten days after the
effective date of the disbarment order, respondent shall file with the Clerk of this Court an

affidavit showing:

       (1) That he has fully complied with the provisions of this Order and with the

           requirements of Article III, Rule 15;

       (2) A list of other state, federal and administrative jurisdictions to which he is admitted to

           practice law; and

       (3) That he has served a copy of the affidavit upon Disciplinary Counsel. The affidavit

           shall also set forth the residence or other address where communications may

           thereafter be directed to respondent.

       Justice Goldberg did not participate.

       Entered as an Order of this Court this 29th Day of January, 2018.



                                                       By Order,



                                                       _______________/s/_________________

                                                                      Clerk




                                                   2
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                        SUPREME COURT – CLERK’S OFFICE

                                 ORDER COVER SHEET

Title of Case                        In the Matter of Joseph P. Casale.
                                     No. 2017-281-M.P.
Case Number
                                     January 29, 2018
Date Order Filed

Justices                             Suttell, C.J., Flaherty, Robinson, and Indeglia, JJ.

Source of Appeal
                                     N/A
Judicial Officer From Lower Court
                                     N/A
                                     For Petitioner:

                                     Barbara Margolis
                                     Deputy Disciplinary Counsel
Attorney(s) on Appeal
                                     For Respondent:

                                     Christopher S. Gontarz, Esq.




SU-CMS-02B (revised November 2016)